Appellant was convicted under the second count of the indictment which charged him with the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing alcoholic, spirituous, or malt liquors, etc. From the judgment of conviction he appealed.
But one question is here presented — the refusal of the general affirmative charge to defendant. We have given attentive consideration to the evidence adduced upon the trial in the court below. The evidence was in conflict rendering inapt the affirmative charge, and the court had no authority to give this charge. Ode Grimes v. State, ante, p. 378,135 So. 652.
Affirmed.